Citation Nr: 1326296	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1964 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to obtain an additional etiology opinion.

A VA examination was conducted in July 2010.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of military service.  The rationale was that that Veteran's hearing was normal upon separation.  The Board notes that any medical opinion which relies solely on the absence of hearing loss (as defined by VA regulation) at separation as a basis for a negative nexus opinion is inadequate on its face. See Hensley v. Brown, 5 Vet. App. 155 (1993).

Moreover, this opinion did not consider the accurate Hertz frequencies values.  In her review of the claims file, the examiner stated that on separation that "all thresholds were marked 0dB for both ears."  However, the Board notes that the entrance and separation audiogram findings were not converted from American Standards Association (ASA) frequencies to International Standards Organization (ISO)-American National Standards Institute (ISO-ANSI) units.  It is noted that prior to November 1967, audiometric test results were reported in standards set forth by the ASA.  Since November 1, 1967, those standards have been set by the ISO-ANSI.  Upon remand, the VA examiner should convert the ASA standards to ISO-ANSI standards to facilitate data comparison. 

Because the July 2010 VA examination for the etiology of the hearing loss did not provide an adequate opinion, a new opinion is needed which considers an accurate factual record. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is required for an etiological opinion fully supported by rationale and a full consideration of the available evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the Veteran's claims folder to the July 2010 VA audiology examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should convert the December 1964 and December 1966 audiograms from ASA to ISO-ANSI standards prior to providing any opinion.  If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner should provide another opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to in-service noise exposure.  

The examiner should also indicate whether the bilateral hearing loss is at least as likely as not proximately due to or aggravated by the service-connected tinnitus.

In so doing, the examiner must discuss the likelihood that the Veteran's hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation.

The examiner must provide reasons for the opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Readjudicate the issues on appeal.  If the benefits sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


